Detailed Action
This Final office action is in response to amendment filed on 11/04/2022. Claims 1-19 are pending in the case. Claims 1, 8 and 12 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Objection:
In view of Applicant’s amendments to claim 2, the objection of claim 2 has been withdrawn.
Claim Rejection:
Applicants’ amendments to the claims 8-11, regarding rejection 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection 35 U.S.C. 112(b) to the claims 8-11 is respectfully withdrawn.
Applicants’ amendments to the claims 8-11, regarding the 112(f) interpretation have been fully considered and are persuasive.  The 112(f) interpretation to the claims 8-11 is respectfully withdrawn.
Applicants’ amendments to the claims 12-19, regarding rejection 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection 35 U.S.C. 101 to the claims 12-19 is respectfully withdrawn.
Double Patenting:
The terminal disclaimer filed on 11/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of serial no. 16/224,340 filed on 12/18/2018 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Susumu Takatsuka (US Publication 20070061497 A1, hereinafter Takatsuka) in further view of Skeen; Wayne Donald Maddock et al. (US Publication 20120323938 A1, hereinafter Skeen).

Regarding Claim 1 is an independent claim, Takatsuka discloses a computer implemented method for configuring automatic playback settings on a media playback device, the method comprising: 
receiving a selection of media content for playback on the media playback device, the media content comprising an initial queue of media content items (Takatsuka: Fig:12A and [0135]; Artist P is designated based on a user's operation, and contents corresponding to the designated Artist P is searched from a contents management database. Then, a list of contents to be played is created based on the searched contents); 
retrieving the initial queue of media content items (Takatsuka: Fig:12A and [0135]; Then, a list of contents to be played is created based on the searched contents, further see into Fig:14A and [0141]; FIGS. 14A and 14B, the play of contents based on an artist tree relating to Artist A is started from Contents “AAAA”, which is the first one of contents to be played, and ends with the last contents, “XXXX” (see FIG. 14A)); 
determining whether the initial queue of media content items is enabled for automatic playback of media content (Takatsuka: Fig:13 and [0139]; determined that the predetermined time N has passed with no operation given by a user, the processing moves to step S32 where the auto-play is started, further see into [0186]; an auto-play playlist to be used for the auto-play is preselected by user setting and further see Fig:21 and [088];  step S45, whether the contents having the contents ID agreeing with the contents ID of the seed contents is included in the selected auto-play playlist or not is determined, (“determined that if auto-play is enable by if predetermined time N passed after selected play list finished or auto-play setting is preselected by user or contents ID of the seed contents is included in the selected auto-play playlist”)); 
upon determining that the initial queue of media content items is enabled for automatic playback of media content, retrieving an autoplay queue of media content items, the autoplay queue of media content items being related to the initial queue of media content items (Takatsuka: Fig:21 and [0189];  determined that the contents having the contents ID agreeing with the contents ID of the seed contents is included in the selected auto-play playlist, the processing moves to step S46. In step S46, the contents next to the contents having the contents ID agreeing with the contents ID of the seed contents is selected as the play-start contents, (“generated a auto-play playlist queue from the seed contents is selected as the play-start contents”)); and 
upon concluding playback of the initial queue of media content items, automatically initiating playback of the autoplay queue of media content items (Takatsuka: Fig:21 and [0190]; step S49 where the auto-play is started based on the selected auto-play playlist, and the selected auto-play playlist is played from the play-start contents, further into [0134]; “auto-play”, refers to the automatic play of contents on another list after the end of the play of contents on one list, and the term, “auto-play mode”).

However, Takatsuka may not obviously recite every aspect of
displaying a graphical user interface comprising a plurality of selectors for enabling and disabling automatic playback of media content; 
receiving selections of one or more of the plurality of selectors; 
However, Skeen teaches:
displaying a graphical user interface comprising a plurality of selectors for enabling and disabling automatic playback of media content (Skeen: Fig:8B and [0528]; tag related filter criteria (1860); genre related filter criteria (1870); user related filter criteria (1880); keyword related filter criteria (1890), (examiner consider 1860, 1870, 1880 and 1890 as enabling and disabling media content”), further see into  [0110]; DeliRadio searches its database (and/or remote database(s)) and automatically and dynamically generates (e.g., in real-time) at least one streaming radio station playing only songs from artists who match the specified filter criteria); 
receiving selections of one or more of the plurality of selectors (Skeen: Fig:9 and [0433]; User has configured the Search Filter GUI 950 to desired settings (e.g., search type filter 962 set to “Shows Near”, location filter 972 set to “San Francisco”, proximity filter 974 set to 8 miles; date range filter 976 set to “two weeks” (e.g., meaning w/in next two weeks); genres/tags filter 992 set to “Jazz, Punk, Rock” (e.g., meaning only Jazz or Punk or Rock); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method which continuously play multiple pieces of audio data recorded on a recording medium as taught in Takatsuka with further a method for multi-media management and streaming techniques implemented over a computer network as taught by Skeen. One would have been motivated to make such a combination so that provide a method for to select a media item that is of interest to the user for play back and ensure that the user is provided with a substantially coherent media consumption experience.

In response to claim 2, is a dependent on claim 1, Takatsuka and Skeen disclose a method comprising:
However, Takatsuka may not obviously recite every aspect of
wherein the plurality of selectors comprises toggles. 
However, Skeen teaches:
wherein the plurality of selectors comprises toggles (Skeen: Fig:8A and B; “Fig:8A-B displayed tag related filter criteria (1860); genre related filter criteria (1870); Artist related filter criteria 752 all are related to media context category”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method which continuously play multiple pieces of audio data recorded on a recording medium as taught in Takatsuka with further a method for multi-media management and streaming techniques implemented over a computer network as taught by Skeen. One would have been motivated to make such a combination so that provide a method for to select a media item that is of interest to the user for play back and ensure that the user is provided with a substantially coherent media consumption experience.

In response to claim 3, is a dependent on claim 1, Takatsuka and Skeen disclose a method comprising:
wherein the autoplay queue of media content items is selected based on at least one attribute associated with the initial queue of media content items (Takatsuka: Fig: 18 and [0164]; the play-start contents is selected based on an artist ID. The contents having the artist ID agreeing with the artist ID of the seed contents is searched from the auto-play playlist, and the searched contents is determined as the play-start contents. In the example in FIG. 18, the contents having the artist ID agreeing with the artist ID of Artist A who is the artist of the seed contents is searched from the auto-play playlist. For example, contents may be searched sequentially in a predetermined direction of the auto-play playlist, and the first contents having the artist ID may be determined as the play-start contents, (“examiner consider selected a first media context category such as Artist A as a seed content for further search for auto play list”)).

In response to claim 4, is a dependent on claim 3, Takatsuka and Skeen disclose a method comprising:
wherein the at least one attribute comprises one or more of: one or more acoustic elements of media content items in the initial queue of media content items (Takatsuka: [0158]; play-start contents are selected from the auto-play playlist based on the attribute information of played contents on the list selected by a user, further see Fig: 18 and [0164]; the play-start contents is selected based on an artist ID. The contents having the artist ID agreeing with the artist ID of the seed contents is searched from the auto-play playlist, and the searched contents is determined as the play-start contents. In the example in FIG. 18, the contents having the artist ID agreeing with the artist ID of Artist A who is the artist of the seed contents is searched from the auto-play playlist. For example, contents may be searched sequentially in a predetermined direction of the auto-play playlist, and the first contents having the artist ID may be determined as the play-start contents, (“examiner consider selected a first media context category such as Artist A as a seed content for further search for auto play list”)); a user preference; a geographic location; a time of day; and an external attribute.

In response to claim 5, is a dependent on claim 1, Takatsuka and Skeen disclose a method comprising:
wherein the autoplay queue of media content is selected based on a personalized user vector (Takatsuka: [0186]; an auto-play playlist to be used for the auto-play is preselected by user setting. The rule for selecting the seed contents is also predetermined by user setting).

In response to claim 6, is a dependent on claim 1, Takatsuka and Skeen disclose a method comprising:
wherein the autoplay queue of media content items includes a playlist of media content items selected for overlap with one or more of artists (Takatsuka: Fig: 18 and [0164]; the contents having the artist ID agreeing with the artist ID of Artist A who is the artist of the seed contents is searched from the auto-play playlist. For example, contents may be searched sequentially in a predetermined direction of the auto-play playlist, and the first contents having the artist ID may be determined as the play-start contents, (“examiner consider selected a first media context category such as Artist A as a seed content for further search for auto play list”)) or tracks with the initial queue of media content items (Takatsuka: Fig: 14A-B and [0141]; FIG. 14B, the play-start contents may be determined in a predetermined playlist for the auto-play based on the contents ID of the last contents, “XXXX”, of the contents to be played).

In response to claim 7, is a dependent on claim 1, Takatsuka and Skeen disclose a method comprising:
wherein upon concluding playback of the initial queue of media content items and before automatically initiating playback of the autoplay queue of media content items, playing an audible notification on the media playback device (Takatsuka: Fig: [0198] and [0199]; start of the auto-play may be notified by voice, further see into [0199]; voice to be used for the notification of the start of the auto-play may be simply a beep, human voice synthesized in a predetermined manner or pre-recorded in the hard disk drive 32 or the ROM 42, for example, or other voice).

Regarding Claim 8 is an independent claim, Takatsuka discloses a system for configuring automatic playback settings for queues of media content, the system comprising: 
a processing device (Takatsuka: Fig:3 and [0059]; the player 1); and a memory device storing instructions that, when executed by the processing device, cause the system to (Takatsuka: Fig:3 and [0061]; microcomputer 41 controls the entire player 1 in accordance with a program prestored in the ROM 42 and/or hard disk drive 32 and based on the control signal supplied from the operating section 20):  
stream the initial queue of media content to a media playback device (Takatsuka: Fig:21 and [0188]; In step S40, a list of contents to be played is selected by a user, [0211]; apparatus which performs streaming-play through connection to the Internet); 
ascertain a media context category corresponding to the initial queue of media content being streamed (Takatsuka: Fig:21 and [0188]; step S44 where the seed contents is extracted in a predetermined manner based on the played contents, further see into Fig:18 and [0164]; the play-start contents is selected based on an artist ID. The contents having the artist ID agreeing with the artist ID of the seed contents is searched from the auto-play playlist, and the searched contents is determined as the play-start contents. In the example in FIG. 18, the contents having the artist ID agreeing with the artist ID of Artist A who is the artist of the seed contents is searched from the auto-play playlist. For example, contents may be searched sequentially in a predetermined direction of the auto-play playlist, and the first contents having the artist ID may be determined as the play-start contents, (“examiner consider selected a first media context category such as Artist A as a seed content for further search for auto play list”)), 
determine whether the media context category is enabled for automatic playback (Takatsuka: Fig:13 and [0139]; determined that the predetermined time N has passed with no operation given by a user, the processing moves to step S32 where the auto-play is started, further see into [0186]; an auto-play playlist to be used for the auto-play is preselected by user setting and further see Fig:21 and [088];  step S45, whether the contents having the contents ID agreeing with the contents ID of the seed contents is included in the selected auto-play playlist or not is determined, (“determined that if auto-play is enable by if predetermined time N passed after selected play list finished or auto-play setting is preselected by user or contents ID of the seed contents is included in the selected auto-play playlist”)); and 
when the media context category is enabled for automatic playback, generate an autoplay queue of media content items (Takatsuka: [0196]; When the auto-play is started in step S49, a user is preferably notified that the current play is by auto-play. For example, an indicator indicating that the current play is by auto-play may be displayed on the display section 10), the media content items in the autoplay queue being related to the media content items in the initial queue (Takatsuka: Fig:21 and [0189]; it is determined that the contents having the contents ID agreeing with the contents ID of the seed contents is included in the selected auto-play playlist, the processing moves to step S46. In step S46, the contents next to the contents having the contents ID agreeing with the contents ID of the seed contents is selected as the play-start contents, further see into [0193]; contents within the selected auto-play playlist may be searched based on first attribute information, and, if no contents on the auto-play playlist has the same first attribute information, contents having second attribute information, which is defined in a predetermined manner, agreeing with that of the seed contents is searched within the selected auto-play playlist).
However, Takatsuka may not obviously recite every aspect of
receive selections of automatic playback settings, the selections enabling or disabling automatic playback of an autoplay queue for each of a plurality of media context categories, 
receive a selection of an initial queue of media content; 
However, Skeen teaches:
receive selections of automatic playback settings, the selections enabling or disabling automatic playback of an autoplay queue for each of a plurality of media context categories (Skeen: Fig:8B and [0528]; tag related filter criteria (1860); genre related filter criteria (1870); user related filter criteria (1880); keyword related filter criteria (1890), (examiner consider 1860, 1870, 1880 and 1890 as enabling and disabling media content”), further see into  [0110]; DeliRadio searches its database (and/or remote database(s)) and automatically and dynamically generates (e.g., in real-time) at least one streaming radio station playing only songs from artists who match the specified filter criteria); 
receive a selection of an initial queue of media content (Skeen: Fig:9 and [0433]; User has configured the Search Filter GUI 950 to desired settings (e.g., search type filter 962 set to “Shows Near”, location filter 972 set to “San Francisco”, proximity filter 974 set to 8 miles; date range filter 976 set to “two weeks” (e.g., meaning w/in next two weeks); genres/tags filter 992 set to “Jazz, Punk, Rock” (e.g., meaning only Jazz or Punk or Rock); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method which continuously play multiple pieces of audio data recorded on a recording medium as taught in Takatsuka with further a method for multi-media management and streaming techniques implemented over a computer network as taught by Skeen. One would have been motivated to make such a combination so that provide a method for to select a media item that is of interest to the user for play back and ensure that the user is provided with a substantially coherent media consumption experience.

In response to claim 9, is a dependent on claim 8, Takatsuka and Skeen disclose a media playback device comprising:
a processing device (Takatsuka: Fig:3 and [0059]; the player 1); and a memory device storing instructions that, when executed by the processing device, cause the system to (Takatsuka: Fig:3 and [0061]; microcomputer 41 controls the entire player 1 in accordance with a program prestored in the ROM 42 and/or hard disk drive 32 and based on the control signal supplied from the operating section 20): 
present the media content items of the initial queue and the autoplay queue (Takatsuka: FIG:15; “Into Fig:15 displayed “user’s selected contents list and play list for auto-play”); 
play the media content items of the initial queue and the autoplay queue (Takatsuka: Fig:15 and [0150]; a user's operation, contents from Contents A to Contents G are played, and the play ends with Contents G, further see into [0152]; play is started from the play-start Contents Z on the auto-play playlist, and subsequent contents are automatically and sequentially played in listed order); and 
However, Takatsuka may not obviously recite every aspect of
receive the selections of automatic playback settings;
generate a graphical user interface for presenting media playback options and receiving selections of commands for playing media content and configuring settings for media content playback.
However, Skeen teaches:
receive the selections of automatic playback settings (Skeen: Fig:8A and B; “Fig:8A-B displayed tag related filter criteria (1860); genre related filter criteria (1870); Artist related filter criteria 752 all are related to media context category”), further see into [0110]; DeliRadio searches its database (and/or remote database(s)) and automatically and dynamically generates (e.g., in real-time) at least one streaming radio station playing only songs from artists who match the specified filter criteria);
generate a graphical user interface for presenting media playback options and receiving selections of commands for playing media content and configuring settings for media content playback (Skeen: Fig:8A-B and [0431] - [0432]; FIG. 8A shows an enlarged view of Search Filter GUI 750 of FIG. 7, further into [0432]; FIG. 8B shows an enlarged view of Find Stations Filter GUI 1850 of FIG. 18, further see into Fig:7 and [0411]; Search Filter GUI 750, which, for example, may include GUI features and/or functionality for enabling a user to initiate and display search results relating to shows, bands, stations, and/or venues which match the user's specified search/filter criteria).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method which continuously play multiple pieces of audio data recorded on a recording medium as taught in Takatsuka with further a method for multi-media management and streaming techniques implemented over a computer network as taught by Skeen. One would have been motivated to make such a combination so that provide a method for to select a particular media item that is of interest to the user for play back and ensure that the user is provided with a substantially coherent media consumption experience.

In response to claim 10, is a dependent on claim 8, Takatsuka and Skeen disclose a media playback device comprising:
a processing device (Takatsuka: Fig:3 and [0059]; the player 1); and a memory device storing instructions that, when executed by the processing device, cause the system to (Takatsuka: Fig:3 and [0061]; microcomputer 41 controls the entire player 1 in accordance with a program prestored in the ROM 42 and/or hard disk drive 32 and based on the control signal supplied from the operating section 20): 
detect when an initial queue of media content items is concluding; and play an audible notification to indicate that playback of an autoplay queue will begin (Takatsuka: [0196]; When the auto-play is started in step S49, a user is preferably notified that the current play is by auto-play [0198]; When the auto-play is started in step S49, the microcomputer 41 generates digital voice signals in a predetermined manner, further [0199]; voice to be used for the notification of the start of the auto-play may be simply a beep, human voice synthesized in a predetermined manner or pre-recorded in the hard disk drive 32 or the ROM 42).

Regarding Claim 12 is an independent claim, Takatsuka discloses one or more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed by at least one computing device, cause the at least one computing device to: 
display a graphical user interface on a display of the media playback device, the graphical user interface comprising: an autoplay toggle selector for enabling and disabling automatic playback of a second queue of media content after a first queue of media content has concluded (Takatsuka; Fig:22 A-B and [0197]; information on contents being currently played is displayed on the display section 10 in a predetermined manner, as shown in the example in FIG. 22A. When the auto-play is started in step S49, an indicator 80 indicating that the current play is by auto-play is displayed in a predetermined manner on the display screen of the information on the contents being currently played, as shown in the example in FIG. 22B. In the example in FIGS. 22A and 22B, the indicator 80 indicates the auto-play with the text information, “Auto Play”, further see into [0200]; The selectable play modes of the player 1 may include a repeat-play mode in which contents are repeatedly played in albums, artists, genres, predetermined playlists and so on. When the repeat play mode is defined as the play mode, the auto-play may be rejected. The acceptance/rejection of the auto-play mode may be defined by an operation on the player 1); and 
However, Takatsuka may not obviously recite every aspect of
two or more context toggle selectors for enabling and disabling automatic playback of the second queue of media content based on a media context category; and 
upon receiving a selection to enable automatic playback, store the selection.
However, Skeen teaches:
two or more context toggle selectors for enabling and disabling automatic playback of the second queue of media content based on a media context category (Skeen: Fig:8B and [0528]; tag related filter criteria (1860); genre related filter criteria (1870); user related filter criteria (1880); keyword related filter criteria (1890), (examiner consider 1860, 1870, 1880 and 1890 as enabling and disabling media content”)); and 
upon receiving a selection to enable automatic playback, store the selection (Skeen: [0455]; MMMS Server System tracks and saves (e.g., in at least one database) information relating to the customized DeliRadio Station and further see into [0470]; the MMMS Server System may periodically update the song list of the customized, dynamic DeliRadio Station so that the Station continues to stream only those songs which are from artists/bands that will be performing near San Francisco within the next two weeks).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method which continuously play multiple pieces of audio data recorded on a recording medium as taught in Takatsuka with further a method for multi-media management and streaming techniques implemented over a computer network as taught by Skeen. One would have been motivated to make such a combination so that provide a method for to select a media item that is of interest to the user for play back and ensure that the user is provided with a substantially coherent media consumption experience.

In response to claim 13, is a dependent on claim 12, Takatsuka and Skeen disclose a one or more non-transitory computer-readable media comprising:
wherein the graphical user interface further comprises a toggle selector being operable to enable or disable playback of an audible notification to indicate that playback of the first queue has concluded and playback of the second queue will begin (Takatsuka: [0196]; When the auto-play is started in step S49, a user is preferably notified that the current play is by auto-play [0198]; When the auto-play is started in step S49, the microcomputer 41 generates digital voice signals in a predetermined manner, further [0199]; voice to be used for the notification of the start of the auto-play may be simply a beep, human voice synthesized in a predetermined manner or pre-recorded in the hard disk drive 32 or the ROM 42).

In response to claim 15, is a dependent on claim 12, Takatsuka and Skeen disclose a one or more non-transitory computer-readable media comprising:
wherein the two or more context toggle selectors are disabled when the autoplay toggle selector is set to disable automatic playback of the second queue of media content (Takatsuka; Fig:22 A-B and [0197]; information on contents being currently played is displayed on the display section 10 in a predetermined manner, as shown in the example in FIG. 22A. When the auto-play is started in step S49, an indicator 80 indicating that the current play is by auto-play is displayed in a predetermined manner on the display screen of the information on the contents being currently played, as shown in the example in FIG. 22B. In the example in FIGS. 22A and 22B, the indicator 80 indicates the auto-play with the text information, “Auto Play”, further see into [0200]; The selectable play modes of the player 1 may include a repeat-play mode in which contents are repeatedly played in albums, artists, genres, predetermined playlists and so on. When the repeat play mode is defined as the play mode, the auto-play may be rejected. The acceptance/rejection of the auto-play mode may be defined by an operation on the player 1).


Claim 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuka and Skeen as applied to claim 8 above and further in a view of " Disable autoplay for Facebook mobile videos over cellular", Ed Rhee, pp., Dec. 12, 2013 available at https://www.cnet.com/tech/mobile/disable-autoplay-for-facebook-mobile-videos-over-cellular/, hereinafter Ed Rhee.

In response to claim 11, is a dependent on claim 8, Takatsuka and Skeen disclose a media playback device comprising:
However, Takatsuka and Skeen may not obviously recite every aspect of
wherein the selections of automatic playback settings, enable or disable automatic playback of the autoplay queue depending on availability of a wireless network connection; and 
wherein the memory device further includes instructions that, when executed by the processing device, causes the system to: detect a status of the wireless network connection; and determine whether the automatic playback of the autoplay queue is enabled based on the selections of the automatic playback settings and the status of the wireless network connection.
However, Ed Rhee teaches:
wherein the selections of automatic playback settings, enable or disable automatic playback of the autoplay queue depending on availability of a wireless network connection (Ed Rhee: Fig:1; On iOS devices, go to Settings > Facebook > Settings. Under the Video section, turn on "Auto-play on WiFi only."); and 
wherein the memory device further includes instructions that, when executed by the processing device, causes the system to: detect a status of the wireless network connection; and determine whether the automatic playback of the autoplay queue is enabled based on the selections of the automatic playback settings and the status of the wireless network connection (Ed Rhee: Fig:1; Videos autoplay with the sound off, but you may not want them to autoplay at all, especially if you're on a cellular network. Streaming videos are a surefire way to eat through your data plan in a hurry. Though you can't disable autoplay completely, you can prevent it from working when you're not on a Wi-Fi network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for predicting the one or more media content items to be played during the one or more areas of limited network connectivity as taught by Takatsuka with further a method for how to turn off autoplay videos as taught by Ed Rhee. One would have been motivated to make such a combination so that provide a user friendly and quickly control media playback setting graphical user interface to avoid drain battery of device.

In response to claim 14, is a dependent on claim 12, Takatsuka and Skeen disclose a one or more non-transitory computer-readable media comprising:
However, Takatsuka and Skeen may not obviously recite every aspect of
wherein the graphical user interface further comprises a wireless connection toggle selector for enabling and disabling automatic playback of the second queue of media content based on connection status with a wireless network.
However, Ed Rhee teaches:
wherein the graphical user interface further comprises a wireless connection toggle selector for enabling and disabling automatic playback of the second queue of media content based on connection status with a wireless network (Ed Rhee: Fig:1; On iOS devices, go to Settings > Facebook > Settings. Under the Video section, turn on "Auto-play on WiFi only.", Videos autoplay with the sound off, but you may not want them to autoplay at all, especially if you're on a cellular network. Streaming videos are a surefire way to eat through your data plan in a hurry. Though you can't disable autoplay completely, you can prevent it from working when you're not on a Wi-Fi network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for predicting the one or more media content items to be played during the one or more areas of limited network connectivity as taught by Takatsuka with further a method for how to turn off autoplay videos as taught by Ed Rhee. One would have been motivated to make such a combination so that provide a user friendly and quickly control media playback setting graphical user interface to avoid drain battery of device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takatsuka and Skeen as applied to claim 12 above and in a further view of Freddy Allen Anzures (US Patent Application Pub. No. 20180239502 A1; hereinafter Anzures).

In response to claim 16, is a dependent on claim 12, Takatsuka and Skeen disclose a one or more non-transitory computer-readable media comprising:
However, Takatsuka and Skeen may not obviously recite every aspect of
wherein the two or more context toggle selectors are hidden when the autoplay toggle selector is set to disable automatic playback of the second queue of media content.
However, Anzures teaches:
wherein the two or more context toggle selectors are hidden when the autoplay toggle selector is set to disable automatic playback of the second queue of media content (Anzures: Fig:5J and [0203]; “if a user desires to enter an all-day event “OFF”, UI 4900F hide all day events as see on UI 4900G of Fig:5K and only displayed selectable desired time entry”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for multi-media management and streaming techniques implemented over a computer network as taught in Takatsuka and Skeen with further a method for a display system capable of displaying television programs and executing applications as taught by Anzures. One would have been motivated to make such a combination so that provide a method including users can conveniently select the APPs or the physical channels in the same list.

Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuka, and Skeen, as applied to claim 12 above, and in a further view of Brendon P. Cassidy (US Patent Application Pub. No. 20120089910 A1; hereinafter Cassidy).

In response to claim 17, is a dependent on claim 12, Takatsuka and Skeen disclose a media playback device comprising:
However, Takatsuka and Skeen may not obviously recite every aspect of
wherein the instructions further cause the computing devices to: present a graphical user interface on the media playback device, the graphical user interface displaying visual representations of two or more autoplay queues for selection.
However, Cassidy teaches:
wherein the instructions further cause the computing devices to: present a graphical user interface on the media playback device, the graphical user interface displaying visual representations of two or more autoplay queues for selection (Cassidy: Fig: 7A and [0056]; SuperPlay can be invoked and one or more songs, e.g. the song Mighty Storm 712, can be selected. When the song selection is complete, one or more play queue management options can be presented for selection, such as play now, play next).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for multi-media management and streaming techniques implemented over a computer network as taught in Takatsuka and Skeen with further a method for creating and/or maintaining a playback queue of media content as taught by Cassidy. One would have been motivated to make such a combination so that provide a user with access to a wide variety of entertainment options, including audio, video, and gaming content onto a mobile communications device for subsequent playback.

In response to claim 18, is a dependent on claim 17, Takatsuka, Skeen and Cassidy disclose a media playback device comprising:
However, Takatsuka and Skeen may not obviously recite every aspect of
wherein the instructions further cause the computing devices to: receive input through the graphical user interface indicating a selection of an autoplay queue for playback.
However, Cassidy teaches:
wherein the instructions further cause the computing devices to: receive input through the graphical user interface indicating a selection of an autoplay queue for playback (Cassidy: Fig: 7A and [0056]; SuperPlay can be invoked and one or more songs, e.g. the song Mighty Storm 712, can be selected. When the song selection is complete, one or more play queue management options can be presented for selection, such as play now, play next, further into [0058]; “In response to selection of the play next option 718, selected songs can be arranged in the modified play queue 720 in any order after the currently playing song”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for multi-media management and streaming techniques implemented over a computer network as taught in Takatsuka and Skeen with further a method for creating and/or maintaining a playback queue of media content as taught by Cassidy. One would have been motivated to make such a combination so that provide a user with access to a wide variety of entertainment options, including audio, video, and gaming content onto a mobile communications device for subsequent playback.

In response to claim 19, is a dependent on claim 17, Takatsuka, Skeen and Cassidy disclose a media playback device comprising:
Takatsuka teaches:
wherein the instructions further cause the computing devices to: automatically select an autoplay queue if no input is received after a predetermined length of time (determining whether the first media context category is enabled for automatic playback of media content (Takatsuka: Fig:13 and [0139]; determined that the predetermined time N has passed with no operation given by a user, the processing moves to step S32 where the auto-play is started).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145